Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ROBERT J. BALLARINI on 05/30/2022.

Claim 1 should be amended as follow:
1. (Currently amended) An automatic biopsy gun (1), comprising:
- a box-shaped body (2),
- a needle (4) cantileverly extending from the box-shaped body (2) in a longitudinal direction (X-X), wherein the needle (4) in turn comprises a stylet (9) provided with a collecting hollow (10) to collect a tissue sample, and a cannula (8), wherein the stylet (9) is slidingly housed in the cannula (8) so that the collecting hollow (10) can emerge from the cannula (8) and return inside with a guillotine effect,
- a first pushing member (13) constrained to the cannula (8) and movable in the box- shaped body (2) parallel to said longitudinal direction between a forward position, at which the cannula (8) is completely extended from the box-shaped body (2), and a rearward position, at which the cannula (8) is partially inserted in the box-shaped body (2),
- a second pushing member (24) constrained to the stylet (9) and movable in the box- shaped body (2) parallel to said longitudinal direction between a forward position, at which the stylet (9) is completely extended from the box-shaped body (2), and a rearward position, at which the stylet (9) is partially inserted in the box-shaped body (2),
- first and second elastic countering means (21, 33) to bias the first pushing member (13) and the second pushing member (24), and
- driving means (3) to drive the first pushing member (13) and the second pushing member (24), operable by a user,
wherein the first pushing member (13) and the second pushing member (24) are guided by respective first and second inner guides (22, 32) that are inside the box-shaped body (2) and the first pushing member (13) and the second pushing member (24) are movable in their respective inner guides (22, 32) parallel to one another, side by side, and the first inner guide (22) of the first pushing member (13) and the second inner guide (32) of the second pushing member (24) are staggered along said longitudinal direction, and wherein each inner guide (22, 32) extends longitudinally and a first stop corresponding to the rearward position of the first pushing member (13) is a deviation (22') of the first inner guide (22), and a second stop corresponding to the rearward position of the second pushing member (24) is a deviation (32') of the second inner guide (32), 
wherein the first pushing member (13) comprises: 
- a first fastening member (14) constrained to the cannula (8), and - a first slider (15) hinged to the first fastening member (14) to be rotatable with respect to the first fastening member (14) on an axis (Y-Y) orthogonal to said longitudinal direction (X-X) and provided with engaging portions (16) to engage the first inner guide (22), so that said engaging portions (16) follow a length of the first inner guide (22) and the first slider (15) acts as a follower in the first inner guide (22), 
or wherein the second pushing member (24) comprises: 
- a second fastening member (25) constrained to the stylet (9), and - a second slider (26) hinged to the second fastening member (25) rotatable with respect to the second fastening member (25) on an axis (Y-Y) orthogonal to said longitudinal direction (X- X) and provided with engaging portions (27) to engage the second inner guide (32), so that the engaging portions (27) follow a length of the second inner guide (32) and the second slider (26) acts as a follower in the second inner guide (32), and wherein said engaging portions (16, 27) are cylindrical protrusions that point contact with the respective first or second inner guide (22, 32).

Claim 2 should be amended as follow:
2. (Currently Amended) The automatic biopsy gun (1) according to claim 1, wherein the first inner guide (22) of the first pushing member (13) and the second inner guide (32) of the second pushing member (24) have the same longitudinal extent, which allow the respective pushing members (13, 24) to run equal travels, and are longitudinally staggered of a length corresponding to a maximum possible exposure of the stylet (9) with respect to the cannula (8).

Claim 8 should be amended as follow:
8. (Currently Amended) The automatic biopsy gun (1) according to claim 1, further comprising:
- a first carriage assembly (11) in turn provided with a first casing (18), and wherein the first pushing member (13) and the first elastic countering means (21) are part of the first carriage assembly (11) and the first inner guide (22) is positioned at an inner walls of the first casing (18);
- a second carriage assembly (12) in turn provided with a second casing (29), and wherein the second pushing member (24) and the second elastic countering means (33) are part of the second carriage assembly (12) and the second inner guide (32) is positioned at an inner walls of the second casing (29).

Claim 13 should be amended as follow:
13. (Previously presented) The automatic biopsy gun (1) according to claim 1 
Claim 15 should be amended as follow:
15. (New) An automatic biopsy gun (1), comprising:
- a box-shaped body (2),
- a needle (4) cantileverly extending from the box-shaped body (2) in a longitudinal direction (X-X), wherein the needle (4) in turn comprises a stylet (9) provided with a collecting hollow (10) to collect a tissue sample, and a cannula (8), wherein the stylet (9) is slidingly housed in the cannula (8) so that the collecting hollow (10) can emerge from the cannula (8) and return inside with a guillotine effect,
- a first pushing member (13) constrained to the cannula (8) and movable in the box- shaped body (2) parallel to said longitudinal direction between a forward position, at which the cannula (8) is completely extended from the box-shaped body (2), and a rearward position, at which the cannula (8) is partially inserted in the box-shaped body (2),
- a second pushing member (24) constrained to the stylet (9) and movable in the box- shaped body (2) parallel to said longitudinal direction between a forward position, at which the stylet (9) is completely extended from the box-shaped body (2), and a rearward position, at which the stylet (9) is partially inserted in the box-shaped body (2), - first and second elastic countering means (21, 33) to bias the first pushing member (13) and the second pushing member (24), and 
- driving means (3) to drive the first pushing member (13) and the second pushing member (24), operable by a user,
 wherein the first pushing member (13) and the second pushing member (24) are guided by respective first and second inner guides (22, 32) that are inside the box-shaped body (2) and the first inner guide (22) of the first pushing member (13) and the  second inner guide (32) of the second pushing member (24) are staggered along said longitudinal direction, wherein the first pushing member (13) comprises: 
- a first fastening member (14) constrained to the cannula (8), and
 - a first slider (15) hinged to the first fastening member (14) so that to rotate with respect to the first fastening member (14) on an axis (Y-Y) orthogonal to said longitudinal direction (X-X) and provided with first engaging portions (16) to engage the first inner guide (22), so that said first engaging portions (16) follow the length of the first inner guide (22) and the first slider (15) acts as a follower in the first inner guide (22), 
and/or wherein the second pushing member (24) comprises:
 - a second fastening member (25) constrained to the stylet (9), and 
- a second slider (26) hinged to the second fastening member (25) rotatable with respect to the second fastening member (25) on an axis (Y-Y) orthogonal to said longitudinal direction (X- X) and provided with second engaging portions (27) to engage the second inner guide (32), so that the second engaging portions (27) follow the length of the second inner guide (32) and the second slider (26) acts as a follower in the second inner guide (32), and wherein said engaging portions (16, 27) are cylindrical protrusions that point contact with the respective first or second inner guide (22, 32).

Claim 17 should be amended as follow:
17. (Currently Amended) The automatic biopsy gun (1) according to claim 16 first and second stops . 

Allowable Subject Matter
Claims 1, 2 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Baltschun et al (US 2003/0073929) does not teach, suggest and/or fairly teach an automatic biopsy gun, comprising the combination of:
a first pushing member constrained to a cannula and movable in a box- shaped body parallel to a longitudinal direction; a second pushing member constrained to the stylet and movable in the box- shaped body parallel to said longitudinal direction;
 first and second elastic countering means to bias the first pushing member and the second pushing member,
wherein the first pushing member and the second pushing member are guided by respective first and second inner guides that are inside the box-shaped body and the first pushing member and the second pushing member are movable in their respective inner guides parallel to one another, side by side, and the first inner guide of the first pushing member and the second inner guide of the second pushing member are staggered along said longitudinal direction, and wherein said engaging portions are cylindrical protrusions that point contact with the respective first and second inner guide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791